UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2375


OWEN HARTY, Individually,

                Plaintiff - Appellant,

          v.

LUIHN FOUR, INC., a Domestic Corporation,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-cv-00107-BO)


Submitted:   October 20, 2011             Decided:   November 16, 2011


Before GREGORY and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pete Monismith, THOMAS B. BACON, P.A., Pittsburgh, Pennsylvania;
Thomas B. Bacon, THOMAS B. BACON, P.A., Cooper City, Florida,
for Appellant.    Richard S. McAtee, Paul S. Holscher, JACKSON
LEWIS LLP, Cary, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Owen   Harty      appeals       the     district        court’s    orders

dismissing his claim arising under Title III of the Americans

with    Disabilities   Act,    42   U.S.C.        §§ 12181-12189       (2006),    and

denying his motion for reconsideration.                 We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                  Harty v. Luihn Four,

Inc., No. 5:10-cv-00107-BO (E.D.N.C. Oct. 13, 2010; Nov. 30,

2010).     We dispense with oral argument because the facts and

legal    contentions   are    adequately      presented        in    the    materials

before   the   court   and    argument      would    not   aid      the    decisional

process.

                                                                              AFFIRMED




                                        2